Per Cur.

We unanimously think the private survey was overruled improperly. The plaintiff in error, in an action of trespass, had a right to shew the extent of his possession: it certainly *319goes beyond the spot where his house was built, or his fields were cleared. How far this evidence would have operated, it is impossible for us to say, as the title of the defendants in error is not disclosed upon the record : hut if they even had a good title, they must have shewn on their parts an adverse possession of the premises, before they could legally recover in this form of action.
Judgment reversed.